Worden, J.
Prosecution for bastardy. Trial, verdict and judgment against the defendant.
The ease is before us on the evidence, the only question being whether it was sufficient to sustain the verdict.
The testimony of the relatrix, taken by itself, was amply sufficient to sustain the verdict. But in some respects she was contradicted. There was much conflict in the evidence. Indeed, it may be said to be doubtful whether the relatrix really knew who was the father of her child. But the case is not one that justifies us in disturbing the verdict.
The judgment below is affirmed, with' costs
Note. — Opinion filed at May term, 1880, but omitted by mistake.